                      No. 6:19-cv-00589

                     Melinda Palmer,
                          Plaintiff,
                             v.
                 Capital One Auto Finance,
                         Defendant.

                Before B ARKER , District Judge

                           ORDER

    Defendant Capital One removed this case from state court
on December 9, 2019. Doc. 1. On January 6, 2020, plaintiff filed
an amended complaint alleging violations of the Fair Credit
Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. and the Texas
Uniform Commercial Code (“UCC”). Doc. 5. Pursuant to 28
U.S.C. § 636, the case was referred to United States Magistrate
Judge John D. Love. Doc. 6. Capital One then filed a motion
to dismiss plaintiff’s complaint pursuant to Federal Rule of
Civil Procedure 12(b)(6). Doc. 12.
    On March 4, 2020, Judge Love issued a report and recom-
mendation that Capital One’s motion to dismiss be denied.
Doc. 14. A copy of this report and recommendation was
served on the parties via the court’s CM/ECF electronic filing
system. See id. No party has objected.
    The court finds no “clear error on the face of the record.”
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996) (cleaned up). Accordingly, the report and recom-
mendation (Doc. 14) is adopted. Fed. R. Civ. P. 72(b)(3). Cap-
ital One’s motion to dismiss (Doc. 12) is denied.
So ordered by the court on April 2, 2020.



          J. C AMPBELL B ARKER
        United States District Judge




     -2-
